NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KENNETH S. PINCKNEY,
C'laimant-Appellant, 4
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2012_7033 `
Appea1 from the United States Court of Appeals for
VeteranS C1aims,in 08-3657, Judge R0bert N. Davis.
ON MOTION
ORDER
Kenneth S. Pinckney moves for an extension of time,
until February 15, 2012, to file his informal brief

PINCKNEY V. DVA 2
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted. `Mr. Pinckney’s informal brief
is due February 15, 2012.
FoR THE C0URT
JAN 3 0 2012 /s/ Jan I~Iorba1y
Date J an Horba1y
Clerk
cc: Kenneth S. Pinc]mey
Courtney McNamara, Esq.
FILED
325 u.s. coun1oF A_1=PEALs son
ms FenEnAL manoli
JAN 3 0 2G1Z
` JAN HOBBAl.\'
CLERK